Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wygnanski (US 2011/0248804).
	Regarding claim 1, Wygnanski discloses a multistable electromagnetic actuator comprising the actuator, comprising: 
a substantially cylindrical back iron section (4a, 4b, 12a, 12b) having a central axis (see the drawing below), 
the back iron section (4a, 4b, 12a, 12b) having at least first and second recesses defined, with the first recess displaced from the second recess in a direction parallel to the central axis; 
a first side coil (14a) disposed in the first recess; 
a second side coil (14b) disposed in the second recess; 
an armature (10) disposed within the back iron (4a, 4b, 12a, 12b), 
the armature (10) being free to move along the central axis between a first end of travel and a second end of travel; and 

wherein the spring system (18a, 18b) exerts a force on the armature (10) with respect to the cylindrical back iron section (4a, 4b, 12a, 12b); the force is in a direction parallel to the central axis (see the drawing below); and 
the first and second side coils (14a, 14b) are located radially outside of the path of travel of armature (10) when moving from the first end of travel to the second end of travel.  
[AltContent: textbox (Central axis)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    332
    232
    media_image1.png
    Greyscale

Annotated FIG. 2 of Wygnanski
Regarding claim 2, Wygnanski discloses:
a shaft (6) coupled to the armature (10), and 
an element (10) coupled to the shaft (6); 
wherein: the spring system abuts the element (10),
Regarding claim 3, Wygnanski discloses:

the two pole pieces (16a, 16b) abut the permanent magnet (8) and are mutually separated.  

    PNG
    media_image2.png
    390
    309
    media_image2.png
    Greyscale

Regarding claim 4, Wygnanski discloses:
a shaft (5) coupled to the armature (10) wherein the armature (10) comprises first and second substantially-annular pole pieces (16a, 16b) coupled to the shaft (6); and 
an annular permanent magnet (8) with a first face of the permanent magnet (8) abutting a face of the first pole piece (16a) and a second face of the permanent magnet (8) abutting a face of the second pole piece (16b), 
the first pole piece (16a) being separated from the second pole piece (16b).  
Regarding claim 5, Wygnanski (Figure 9) discloses:
the shaft (6) is magnetically insulated from: the first pole piece (16a), the second pole piece (16b), and the permanent magnet (8) by one of: 
the shaft being made of a substantially non-magnetic material; and 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski (US 20110248804) in view of the Admitted Prior Art.
Regarding claim 8, Wygnanski does not disclose a power electronics module electrically coupled to first and second side coils; and an electronic control unit (ECU) electronically coupled to the power electronics module wherein: the ECU determines a desired trajectory of the armature; computes a current to provide to the first and second side coils; and commands the power electronic module to deliver such current to the first and second side coils.  
The Admitted Prior Art discloses a heat pump comprising:
a power electronics module electrically coupled to first and second side coils (112, 122, 118, 128); and an electronic control unit (ECU) electronically coupled to the power electronics module wherein: the ECU determines a desired trajectory of the armature (116); computes a current to provide to the first and second side coils; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ECU as taught by the Admitted Prior Art with Wygnanski’s device for the purpose of determining a desired trajectory of the armature, computes a current to provide to the first and second side coils, and commands the power electronic module to deliver such current to the first and second side coils.
Regarding claim 9, the Admitted Prior Art discloses
a user input electronically coupled to the ECU; and a position sensor electronically coupled to the ECU wherein the ECU computes the desired trajectory of the armature based at least on user input and a signal from the position sensor (see par. [0015]).  
Regarding claim 18, Wygnanski discloses:
a cylinder (2) having a central axis (see the drawing below);
a linear actuation system, comprising: 
a substantially-cylindrical back iron section (4a, 4b, 12a, 12b) defining first and second recesses with the first recess displaced from the second recess along a direction parallel to the central axis (see the drawing below) of the cylinder (2); 
first and second coils (14a, 14b) disposed in the first and second recesses; 
an armature (10) located within the back iron section (4a, 4b, 12a, 12b) and coupled to the shaft (6); and 
a tension-compression spring system (18a, 18b) coupled acting on the armature (10), 

Wygnanski does not disclose a displacer disposed in the cylinder; a shaft (6) coupled to the displacer.
The Admitted Prior Art discloses:
the a displacer (102) disposed in the cylinder (106); 
a shaft (the element on the Central Axis 108) coupled to the displacer (102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the displacer as taught by the Admitted Prior Art with Wygnanski’s device for the purpose of showing the temperature of the device.

    PNG
    media_image2.png
    390
    309
    media_image2.png
    Greyscale

Regarding claim 20, the Admitted Prior Art disclose: 
a position sensor coupled to the thermodynamic apparatus that senses the position of the displacer; an electronic control unit (ECU) electronically coupled to the position sensor ; and a power electronics module electronically coupled to the ECU and electrically coupled to the first, and coils (see par. [0015-0016]).  
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the linear actuator comprising:
Claims 6: a first back iron section within the cylindrical back iron section proximate a first end of the cylindrical back iron section; and a second back iron section abutting the cylindrical back iron section proximate a second end of the cylindrical back iron section wherein the first and second back iron sections and the cylindrical back-iron section form a back iron.  
Claim 19: a first back iron section delimiting the armature travel at a first end of travel within the cylindrical back iron; a second back iron section delimiting the armature travel at a second end of travel within the cylindrical back iron; wherein the first back iron section abuts the cylindrical back iron at a first end of the cylindrical back iron; the second back iron section abuts the cylindrical back iron at a second end of the cylindrical back iron.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 10, second par. under “Election”, applicant argued that:
The Examiner has stated: “claim 11 does not read on the species 1, figure 4, because the limitations of "reciprocating”, but belongs to figures Figure 2, paragraph [0006].” Applicant traverses the Examiner’s assertion. ….. Displacer 52 is coupled to a shaft 54 that has an armature that extends outwardly from post 54.” Displacer 52 of Figure 4 and the shaft 54 and the armature reciprocate together.”

This argument is not found to be persuasive, because:
Regarding figure 4, the Examiner takes the position that the element 82 locks element 52 in place and prevents the element 52 from reciprocating.  Figure 4 does not point out that element 82 moves along with element 52 as indicated in the specification.  The Examiner considers that element 52 is locked in place.  Furthermore, where is the specific element number of “a reciprocating component” as cited in claim 11? and where are the structures of the reciprocating component in figure 4?  
Before withdrew the claims, examiner and two other USPTO Patents Representatives made many phone calls and left many messages to the applicant.  However, the examiner could not reach the applicant, in order to discuss the result in an election being made.
Page 13, last par., applicant argued that:
“Applicant submits that Wygnanski shows the same configuration as in Applicant’s Figure 2. Thus, Wygnanski does not show first and second side coils, instead face coils just as the prior art illustrated in Applicant’s Figure 2.”

This argument is not found to be persuasive, because the applicant elected Figure 4, not Figure 2.
Page 15, last par., applicant argued that:
Applicant has provided thick dashed lines on Figure 4 showing the cylinder in which the armature (elements 92, 94, and 96) reciprocate. Side coils 60 and 62 are outside of the cylinder defined by the thick dashed lines. By such location of the side coils 60 and 62, the armature can travel adjacent to the coils during mid-travel between the first end of travel and the second end of travel, which is not possible with the face coils shown in Applicant’s Figure 2 and Wygnanski’s Figure 3. Applicant submits that Wygnanski fails to show the three limitations of claim 1 described above and thus fails to anticipate Applicant’s claim 1.”

This argument is not found to be persuasive, because those limitations are not cited in the claims, and because applicant elected figure 4, not figure 2.  Furthermore, where are the structures in figure 4 that show the limitations above?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 5, 2022


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837